Citation Nr: 0109419	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  96-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (extraschedular) rating for 
residuals of a low back injury with radiculopathy and left 
pubic ramus fracture, currently assigned a 60 percent 
evaluation.  

2.  Entitlement to an increased rating for residuals of a 
right heel fracture, currently assigned a 20 percent 
evaluation.  

3.  Entitlement to an increased rating for postoperative 
residuals of a right forearm fracture involving the ulna and 
radius, currently assigned a 10 percent evaluation.  

4.  Entitlement to an increased rating for postoperative 
residuals of a left wrist injury, currently assigned a 10 
percent evaluation.  

5.  Entitlement to an increased rating for residuals of a 
left heel fracture, currently assigned a 10 percent 
evaluation.  

6.  Entitlement to an increased rating for right knee 
degenerative joint disease, currently assigned a 10 percent 
evaluation.  

7.  Entitlement to an increased rating for left knee 
degenerative joint disease, currently assigned a 10 percent 
evaluation.  

8.  Entitlement to an increased (compensable) rating for deep 
vein thrombosis of the left lower extremity.  

9.  Entitlement to an increased (compensable) rating for 
residuals of a cholecystectomy.  

10.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of a right clavicular 
fracture incurred in a February 21, 1994 bicycle-motor 
vehicular accident resulting from VA medical treatment and/or 
vocational rehabilitation.

11.  Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 
for additional disability consisting of a right foot fracture 
incurred in an October 13, 1994 fall at a VA medical 
facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from October 1981 to 
November 1989.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision by the St. Petersburg, Florida, Regional 
Office (RO).  That rating confirmed a 40 percent evaluation 
for residuals of a low back injury with radiculopathy and 
left pubic ramus fracture; confirmed a 20 percent evaluation 
for residuals of a right heel fracture; confirmed 10 percent 
evaluations each for postoperative residuals of a right 
forearm fracture involving the ulna and radius, postoperative 
residuals of a left wrist injury, residuals of a left heel 
fracture, right knee degenerative joint disease, and left 
knee degenerative joint disease; confirmed noncompensable 
evaluations each for deep vein thrombosis of the left lower 
extremity and residuals of a cholecystectomy; denied § 1151 
benefits for additional disability consisting of a right 
clavicular fracture incurred in a February 21, 1994 bicycle-
motor vehicular accident resulting from VA medical treatment 
and/or vocational rehabilitation; and denied § 1151 benefits 
for additional disability consisting of a right foot fracture 
incurred in an October 13, 1994 fall at a VA medical 
facility.  By a February 1997 rating decision, the evaluation 
for residuals of a low back injury with radiculopathy and 
left pubic ramus fracture was increased from 40 percent to 60 
percent, effective November 25, 1994.  The low back 
disability rating issue as delineated remains in appellate 
status, since appellant has not expressly withdrawn it from 
his appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board will render a decision herein on the claim for 
§ 1151 benefits for additional disability consisting of a 
right clavicular fracture incurred in a February 21, 1994 
bicycle-motor vehicular accident resulting from VA medical 
treatment and/or vocational rehabilitation.  The other 
aforementioned appellate issues will be addressed in the 
REMAND section below.  


FINDINGS OF FACT

1.  On February 21, 1994, appellant sustained a right 
clavicular fracture while bicycling on a city street, when he 
struck a motor vehicle turning in front of him.  

2.  Although at the time of that accident, appellant was 
enrolled in a Chapter 31 VA vocational rehabilitation program 
and was on a VA prescribed weight loss plan which included 
exercise, VA medical treatment and/or vocational 
rehabilitation was not a direct cause of said accident.  


CONCLUSION OF LAW

The criteria for entitlement to benefits pursuant to 
38 U.S.C.A. § 1151 for additional disability consisting of a 
right clavicular fracture incurred in a February 21, 1994 
bicycle-motor vehicular accident resulting from VA medical 
treatment and/or vocational rehabilitation have not been met.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358(a)-(c) 
(1996-2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, it should be pointed out that since the 
right clavicular fracture § 1151 benefits claim was filed 
prior to October 1, 1997, the amendments to 38 U.S.C.A. 
§ 1151 implemented by section 422(a) of Pub. L. No. 104-204, 
the Department of Veterans Affairs and Housing and Urban 
Development, and Independent Agencies Appropriations Act, 
1997, 110 Stat. 2874, 2926 (1996) are inapplicable.  See VA 
O.G.C. Prec. Op. No. 40-97 (Dec. 31, 1997).  

After reviewing the record as to this issue, the Board is 
satisfied that all relevant facts have been properly 
developed and no useful purpose would be served by remanding 
the right clavicular fracture § 1151 benefits claim with 
directions to provide further assistance to the appellant.  
The RO has obtained relevant VA and private medical records, 
which adequately detail the circumstances surrounding the 
cause of the right clavicular fracture at issue and treatment 
therefor.  Additionally, appellant submitted a report of that 
accidental injury providing further details of that accident, 
in response to the RO's June 1995 letter.  It should be 
pointed out that appellant and his representative were 
informed by the RO at various stages of the proceedings that 
the claim was denied essentially due to the lack of evidence 
that he was actually engaged in any VA treatment or 
vocational rehabilitation at the time of that accident.  See, 
e.g., a January 1996 rating decision and an April 1996 
Statement of the Case.  Additionally, that Statement informed 
them of the relevant laws and regulations governing 
entitlement to § 1151 benefits.  It is apparent that they 
were knowledgeable regarding the necessity of competent 
evidence and the type of information needed to support said 
claim.  Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to said issue on appeal.  

It should be pointed out that the RO's January 1996 rating 
decision denied appellant's § 1151 claim essentially on the 
basis that it had not been shown that a right clavicular 
fracture incurred in a bicycle-motor vehicular accident on 
February 21, 1994 resulted from VA treatment or vocational 
rehabilitation.  

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) invalidated 38 C.F.R. § 3.358(c)(3), a section of the 
regulation implementing 38 U.S.C.A. § 1151 (formerly § 351), 
on the grounds that that section of the regulation, which 
included an element of fault, did not properly implement the 
statute.  The decision was affirmed by the United States 
Court of Appeals for the Federal Circuit (Court of Appeals) 
in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), and 
subsequently appealed to the United States Supreme Court 
(Supreme Court).  

On December 12, 1994, the Supreme Court issued its decision 
in Gardner, affirming the decisions of the Court of Veterans 
Appeals and the Court of Appeals.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, the Secretary of the VA sought an 
opinion from the Attorney General of the United States 
(Attorney General) as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  A 
January 20, 1995 memorandum opinion from the Office of the 
Attorney General advised that as to required "causal 
connection," the Supreme Court had addressed three potential 
exclusions from coverage under 38 U.S.C.A. § 1151.  The 
opinion explained that:  

Exclusion of the first two classes of 
cases would flow from the absence of the 
causal connection itself:  if the 
intended connection is limited to 
"proximate causation"...then "remote 
consequences" of treatment may be 
excluded,...and "incidents of a 
disease's or injury's natural 
progression" properly are excluded by VA 
regulations because VA action "is not 
the cause of the disability in these 
situations,"....[T]he third 
exclusion..., unlike the first two, does 
not turn on the absence of a causal link 
between VA treatment and the injury in 
question.  Rather, it seems to be 
premised on some theory of consent...What 
the Court...appears to have in mind...is 
not a naturally termed..."risk" at all, 
but rather the certainty or near-
certainty that an intended consequence of 
consensual conduct will materialize.

Subsequently, VA promulgated an amended rule § 3.358(c).  The 
provisions of 38 C.F.R. § 3.358(c), as amended, state, in 
pertinent part:

(3) Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express or 
implied consent of the veteran, or, in 
appropriate cases, the veteran's 
representative.  "Necessary 
consequences" are those which are 
certain to result from, or were intended 
to result from, the examination or 
medical or surgical treatment 
administered.

This amended rule deletes the fault or accident requirement 
in section (c)(3), but does not alter the requirement in 
sections (c)(1) and (2) that additional disability is 
"proximately due" to VA action.  As the Board will explain, 
the competent evidence of record does not reflect that 
appellant's right clavicular fracture incurred in a bicycle-
motor vehicle accident resulted from VA treatment or 
vocational rehabilitation.  Therefore, sections (c)(1) and 
(2), not (c)(3), are controlling with respect to the facts of 
this appellate issue.

In pertinent part, 38 U.S.C.A. § 1151 (in effect prior to 
October 1, 1997) provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment, or the pursuit of 
a course of vocational rehabilitation 
under chapter 31 of this title,...and not 
the result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

The provisions of amended 38 C.F.R. § 3.358 (1996-2000), the 
regulation implementing that statute, provide, in pertinent 
part:

(c) Cause.  In determining whether such 
additional disability resulted from a 
disease or injury or an aggravation of an 
existing disease or injury suffered as a 
result of training, hospitalization, 
medical or surgical treatment..., the 
following considerations will govern:  
(1) It will be necessary to show that the 
additional disability is actually the 
result of such disease or injury or an 
aggravation of an existing disease or 
injury and not merely coincidental 
therewith.  
....................................................................
(5) Compensation for disability resulting 
from the pursuit of vocational 
rehabilitation is not payable unless 
there is established a direct (proximate) 
causal connection between the injury or 
aggravation of an existing injury and 
some essential activity or function which 
is within the scope of the vocational 
rehabilitation course, not necessarily 
limited to activities or functions 
specifically designated by the Department 
of Veterans Affairs in the individual 
case, since ordinarily it is not to be 
expected that each and every different 
function and act of a veteran pursuant to 
his or her course of training will be 
particularly specified in the outline of 
the course or training program.  For 
example, a disability resulting from the 
use of an item of mechanical or other 
equipment is within the purview of the 
statute if training in its use is 
implicit within the prescribed program or 
course outlined or if its use is implicit 
in the performance of some task or 
operation the trainee must learn to 
perform, although such use may not be 
especially mentioned in the training 
program.  In determining whether the 
element of direct or proximate causation 
is present, it remains necessary for a 
distinction to be made between an injury 
arising out of an act performed in 
pursuance of the course of training, that 
is, a required "learning activity", and 
one arising out of an activity which is 
incident to, related to, or coexistent 
with the pursuit of the program of 
training.  For a case to fall within the 
statute there must have been sustained an 
injury which, but for the performance of 
a "learning activity" in the prescribed 
course of training, would not have been 
sustained.  A meticulous examination into 
all the circumstances is required, 
including a consideration of the time and 
place of the incident producing the 
injury.

The evidentiary record includes a February 15, 1994 VA 
nutrition clinic outpatient treatment record.  That February 
15, 1994 VA nutrition clinic record dated shortly prior to 
the accident in question indicates that appellant had 
recently gained weight after discontinuing exercising because 
he was moving at the end of the month; and that previously, 
his exercise was "at the gym" and by bicycling.  The 
nutritionist listed as goals for appellant, weight 
maintenance/loss; daily bicycle riding; and smaller food 
portion eating.  Thus, the clinical evidence indicates that 
shortly prior to said accident in question, appellant was on 
a weight loss plan which included bicycling for exercise.  
Additionally, the claims folders currently contain 
documentation indicating that in the early 1990's, appellant 
submitted an application for vocational rehabilitation under 
Chapter 31, Title 38, United States Code; that the VA 
determined him to be entitled to Chapter 31 vocational 
rehabilitation; and that appellant was in a "work-study" 
program and attending a university under the "VA Vocational 
Rehabilitation program (Chapter 31)" in 1994 at the time of 
said February 21, 1994 accident.  See, in particular, a 
December 1994 Chapter 31 Work-Study record; a July 1995 
Report of Accidental Injury; and December 1993 and April 1996 
VA "Application...Based on Unemployability" forms.  

However, even assuming that appellant was on a VA prescribed 
weight loss plan which included bicycling for exercise and 
was enrolled in vocational rehabilitation under Chapter 31 at 
the time of said February 21, 1994 accident in question, this 
is not determinative of the appellate issue, since there is 
no competent evidence showing that the right clavicular 
fracture incurred in that bicycle-motor vehicle accident 
resulted from VA treatment and/or vocational rehabilitation 
or arose out of an act performed in pursuance to any VA 
vocational rehabilitation course.  Rather, the circumstances 
of said accident indicate that it occurred while he was 
bicycling on a city street and had absolutely no direct 
relationship to any action or inaction by VA.  According to a 
Report of Accidental Injury prepared by appellant in July 
1995 and February 21, 1994 private hospitalization records, 
said accident occurred when a motor vehicle turned in front 
of him while he was bicycling, causing him to fly over the 
handlebars and land in the road, fracturing the right 
clavicle.  In that Report, appellant stated that he had been 
riding a bicycle for exercise.  



VA O.G.C. Prec. Op. No. 7-97 (Jan. 29, 1997) held that: 

Compensation under 38 U.S.C.A. § 1151 for 
injuries suffered "as the result 
of...hospitalization" is not limited to 
injuries resulting from the provision of 
hospital care and treatment, but may 
encompass injuries resulting from risks 
created by any circumstances or incidents 
of hospitalization....  In individual 
cases, the question whether an injury 
resulted from hospitalization is 
essentially an issue of fact to be 
determined by the factfinder upon 
consideration of all pertinent 
circumstances.

Although VA O.G.C. Prec. Op. No. 7-97 is not directly 
applicable to the factual situation in the instant case, 
since disability was not incurred during VA hospitalization, 
VA O.G.C. Prec. Op. No. 7-97 and 38 C.F.R. § 3.358(c)(5) 
suggest that proximate causation is an issue of fact that is 
dependent on consideration of all relevant circumstances, 
such as whether VA directly supervises or controls an 
activity that is part of a veteran's treatment.  Again, 38 
C.F.R. § 3.358(c)(5) requires a finding of proximate cause 
between an injury and an essential activity or function 
within the scope of the vocational rehabilitation course.  VA 
O.G.C. Prec. Op. No. 7-97 also cites to 35 Op. Atty. Gen. 76, 
78-79 (Jun. 12, 1926) pertaining to injuries suffered as the 
result of vocational training, which stated, in pertinent 
part "[i]t is not sufficient for the trainee to assert that 
the accident which caused injury to him would not have 
happened had he not been in the particular place where it 
occurred, but it must be shown that the accident arose 
because of something he was doing in the course of his 
training or because it placed him in a position of peculiar 
danger."  

It is reiterated that the January 20, 1995, memorandum 
opinion from the Office of the Attorney General advised that 
as to required "causal connection", the Supreme Court had 
addressed three potential exclusions from coverage under 38 
U.S.C.A. § 1151.  The opinion explained, in pertinent part, 
that "[e]xclusion...would flow from the absence of the 
causal connection itself:  if the intended connection is 
limited to [']proximate causation[']...then [']remote 
consequences['] of treatment may be excluded,...because VA 
action [']is not the cause of the disability in these 
situations,[']...."  

In Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993), a veteran, 
while in a VA building awaiting a scheduled examination, was 
struck by an individual in a motorized wheelchair.  The Court 
in Sweitzer affirmed a Board decision which denied a claim 
for § 1151 benefits since the veteran's injury was 
coincidental to, but not the result of, VA action.  
Parenthetically, a dissent in Sweitzer, at 5 Vet. App. 506, 
stated that "I agree with the majority that if, for example, 
a veteran checks into a VA facility for a scheduled 
examination..., but leaves the facility and is subsequently hit 
by a car, he would not be entitled to benefits under 38 
U.S.C.A. § 1151.  In this hypothetical situation, while the 
examination process commenced when the veteran checked in at 
the scheduled time, the injury did not occur on VA premises.  
Since he was not located on VA property, they had no duty to 
insure his safety."  It is the Board's opinion that although 
appellant was injured while bicycling apparently in 
furtherance of a VA prescribed weight loss exercise goal, the 
bicycling occurred on a city street outside of any VA control 
and, at best, was merely coincident with, or a "remote 
consequence" of, treatment.  In other words, VA is not an 
absolute insurer of any "remote consequence" of treatment.  
Thus, that accident in question was not the proximate result 
of VA treatment and/or vocational rehabilitation training.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358(a)-(c); 35 Op. Atty. 
Gen. 76, 78-79 (Jun. 12, 1926); VA O.G.C. Prec. Op. No. 7-97 
(Jan. 29, 1997).  

Since the preponderance of the evidence is against allowance 
of said appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.  38 C.F.R. 
§ 3.102 (2000). 


ORDER

The claim for benefits pursuant to 38 U.S.C.A. § 1151 for 
additional disability consisting of a right clavicular 
fracture incurred in a February 21, 1994 bicycle-motor 
vehicular accident resulting from VA medical treatment and/or 
vocational rehabilitation is denied.  To this extent, the 
appeal is denied.  


REMAND

With respect to the aforementioned remaining appellate 
issues, additional evidentiary development is deemed 
necessary for the following reasons.   

With regard to said increased ratings issues on appeal, it 
should be pointed out that under the Veterans Claims 
Assistance Act of 2000, new duty to assist provisions are in 
effect, that include requiring VA to make reasonable efforts 
to obtain relevant records, and evidence to substantiate 
claimant's claim, and provide medical examination and opinion 
when such examination and opinion are necessary to make a 
decision on a claim.  It should be pointed out that it is the 
RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  Initial review of 
the evidentiary record indicates that appellant has not been 
afforded recent, appropriate examinations to determine the 
nature and current severity of said service-connected 
disabilities.  See also Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  For example, with respect to the service-
connected left lower extremity deep vein thrombosis and 
cholecystectomy disabilities, he was last afforded VA 
examination in December 1990, more than a decade ago; and 
with respect to the service-connected back, knees, right 
forearm, and left wrist disabilities, he was last afforded VA 
examination in December 1996, approximately 4 and a 1/2 years 
ago.   

Although October and November 1997 VA examinations of 
appellant's distal lower extremities were conducted nearly 3 
and a 1/2 years ago, appellant's ankles were the primary focus 
of these examinations as part of an adjudication of service 
connection for a bilateral ankle condition, and the severity 
of the service-connected fractures of the heels were not 
adequately assessed.  Also, although service connection was 
subsequently granted for a bilateral ankle condition, a 
Supplemental Statement of the Case was not thereafter issued 
appellant informing him of any pertinent examination findings 
with respect to the service-connected fractures of the heels.  

With regard to another procedural matter, jurisdiction over 
the case was transferred from the RO to the Detroit, 
Michigan, Regional Office in 1997.  However, an October 1998 
VA computer printout stated that a peripheral vascular 
examination had been canceled because of "incorrect 
jurisdiction" and that appellant had been living in Florida 
since May 1998.  A January 1999 VA computer print-out stated 
that a peripheral vascular examination had been canceled 
because of "incorrect jurisdiction"; and that appellant was 
"unable to come at this time.  He would like it rescheduled 
in a few months."  In June 1999, jurisdiction over the case 
was transferred from the Detroit, Michigan, Regional Office 
back to the RO, and a June 1999 Supplemental Statement of the 
Case was issued (which primarily addressed the left lower 
extremity deep vein thrombosis increased rating issue and 
stated that appellant had failed to report for VA examination 
to be conducted in Michigan).  However, the evidentiary 
record does not indicate that the RO has attempted to 
reschedule a peripheral vascular examination as appellant had 
in January 1999 requested (and as pointed out by his 
representative in a recent informal hearing presentation).  

Additionally, with regard to the issue of § 1151 benefits for 
a right foot fracture incurred in an October 13, 1994 fall at 
a VA medical facility, the medical evidence currently 
includes conflicting statements reported by appellant for 
clinical purposes as to the cause of that right foot 
fracture.  It is unclear whether the RO has adequately sought 
any corroborative evidence, such as any VA incident reports 
that may have been prepared, any eyewitnesses' statements, 
etc., or whether appellant has been advised of what 
corroborative evidence he should submit.  See Veterans Claims 
Assistance Act of 2000.  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant treatment records 
not presently associated with the claims 
folders, in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  He 
should be advised that he may submit 
alternative forms of evidence to support 
his claims, particularly the § 1151 
benefits for a right foot fracture claim, 
such as any eyewitness statements, etc.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folders.  
Such records include, but are not limited 
to, any VA incident reports or related 
records that may exist concerning an 
October 13, 1994 right foot fracture 
sustained at a VA medical facility 
(apparently at Bay Pines, Florida).  

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

4.  With respect to the issues of 
increased ratings for residuals of a low 
back injury with radiculopathy and left 
pubic ramus fracture, residuals of a 
right heel fracture, postoperative 
residuals of a right forearm fracture 
involving the ulna and radius, 
postoperative residuals of a left wrist 
injury, residuals of a left heel 
fracture, right knee degenerative joint 
disease, left knee degenerative joint 
disease, deep vein thrombosis of the left 
lower extremity, and residuals of a 
cholecystectomy, the RO should arrange 
appropriate VA examinations (such as 
orthopedic, neurologic, podiatric, 
gastroenterologic, and/or peripheral 
vascular disease examinations) to 
determine the nature and current severity 
of said disabilities.  The entire claims 
folders should be reviewed by the 
examiners prior to the examinations.  All 
indicated tests and studies should be 
performed.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected disabilities should be 
described in detail.  See DeLuca v. 
Brown, 8 Vet. App. 202, 205-208 (1995), 
to the extent applicable.  

5.  The RO should review any additional 
evidence and readjudicate the issues of 
increased ratings for residuals of a low 
back injury with radiculopathy and left 
pubic ramus fracture, residuals of a 
right heel fracture, postoperative 
residuals of a right forearm fracture 
involving the ulna and radius, 
postoperative residuals of a left wrist 
injury, residuals of a left heel 
fracture, right knee degenerative joint 
disease, left knee degenerative joint 
disease, deep vein thrombosis of the left 
lower extremity, and residuals of a 
cholecystectomy, with consideration of 
all applicable laws and regulations.  The 
RO should consider all appropriate 
diagnostic codes for rating said service-
connected disabilities.  

The RO should readjudicate the issue of 
entitlement to a compensable rating for 
deep vein thrombosis of the left lower 
extremity under the old 38 C.F.R. 
§ 4.104, Diagnostic Code 7121 and for the 
period on and subsequent to January 12, 
1998, under the old and newly amended 
38 C.F.R. § 4.104, Diagnostic Code 7121.  

The RO should consider the applicability 
of 38 C.F.R. § 3.321(b) (2000), 
pertaining to extraschedular evaluation, 
in rating these disabilities, 
particularly the issue of an increased 
(extraschedular) rating for residuals of 
a low back injury with radiculopathy and 
left pubic ramus fracture.  

6.  The RO should review any additional 
evidence and readjudicate the issue of 
§ 1151 benefits for additional disability 
consisting of a right foot fracture 
incurred in an October 13, 1994 fall at a 
VA medical facility, under appropriate 
statutory and regulatory provisions, 
including applicable "strict liability" 
laws and regulations in effect prior to 
the 1997 amendment of 38 U.S.C.A. § 1151 
(See Pub. L. No. 104-204, Section 
422(a)), since the claim was filed prior 
to October 1, 1997, the effective date of 
that amendment.  

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
furnished with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  
Thereafter, any remaining issues should be returned to the 
Board for further appellate consideration, to the extent such 
action is in order.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



